Mario




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2015

                                     No. 04-15-00307-CV

                          AUTOZONE, INC. and Autozoners L.L.C.,
                                      Appellant

                                               v.

                                       Mario FLORES,
                                          Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-15-6
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
        Appellee's motion for extension of time to file his brief is granted. We order appellee's
brief due August 17, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court